     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 1 of 22



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      LINKSMART WIRELESS TECHNOLOGY,                    Case No. 2:18-cv-00862-MMD-NJK
       LLC,
7                                                         CLAIM CONSTRUCTION ORDER
                                            Plaintiff,
8             v.

9      CAESARS ENTERTAINMENT
       CORPORATION, et al.,
10
                                        Defendants.
11

12    I.     SUMMARY

13           Plaintiff Linksmart Wireless Technology, LLC alleges that Defendants Caesars

14    Entertainment Corporation, Golden Nugget, Inc., Landry’s Inc., Las Vegas Sands Corp.,

15    MGM Resorts International, and Wynn Las Vegas LLC infringe U.S. Reissued Patent No.

16    RE46,459 (the “’459 Patent”) (ECF No. 1-1)1 in this consolidated patent case2 because

17    they have systems at their hotels that ask guests for login information the first time those

18    guests connect to the WiFi. (ECF No. 1.) This Order addresses the disputed claim terms

19    the parties presented for the Court to construe.

20    II.    BACKGROUND

21           The background facts included in this paragraph are adapted from the Complaint.

22    (ECF No. 1.) The ’459 Patent is entitled “User specific automatic data redirection system.”

23    (Id. at 2.) The ’459 Patent claims priority to U.S. Provisional Pat. App. No. 60/084,014 (the

24    “’014 Application”), filed on May 4, 1998 (ECF No. 1-2 at 2), which primarily consists of a

25
             1The ’459 Patent reissued from U.S. Patent No. 6,779,118 (the ’118 Patent). (ECF
26    No. 110 at 5.)
27           2TheCourt consolidated Case Nos. 2:18-cv-00864-MMD-NJK, 2:18-cv-00865-
      MMD-NJK, 2:18-cv-00867-MMD-NJK, and 2:18-cv-00868-MMD-NJK under this case
28    number. (ECF No. 45.)
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 2 of 22



1     report authored by the ’459 Patent’s co-inventors (ECF No. 1 at 4). The ’459 Patent

2     centers on an allegedly novel and innovative system featuring a “redirection server” that

3     mediates an end user’s internet access based on rules regarding parameters such as

4     time, or the location from which an end user is accessing the internet. (Id. at 4-6.) The

5     redirection server can therefore filter the end user’s requests based on rules programmed

6     in the redirection server. (Id. at 5-6.) “By way of example, rule sets could be programmed

7     such that a user would need to access a location, e.g., a page with advertising, before

8     being able to freely surf the Web.” (Id. at 6.) Plaintiff alleges Defendants infringe claims

9     91-99, 108-120, and 122-125 of the ’459 Patent. (ECF No. 110 at 8 n.4.)

10           Both the ’459 Patent and the ’118 Patent were previously litigated, and the ’118

11    Patent was subject to six reexamination proceedings and the reissue proceedings that

12    resulted in the ’459 Patent. (ECF No. 110 at 6.) The Court is therefore not construing the

13    ’459 Patent on a blank slate. More specifically, the ’118 Patent was litgated in the Eastern

14    District of Texas, where United States Magistrate Judge Charles Everingham issued a

15    claim construction order construing terms similar to the terms at issue here on June 30,

16    2010. (ECF No. 110-6 (the “Texas Order”).) Further, the Patent Trial and Appeal Board

17    (“PTAB”) of the United States Patent and Trademark Office (“USPTO”) declined to institute

18    an Inter Partes Review (“IPR”) proceeding filed by Panasonic Avionics Corp (the

19    “Panasonic IPR”) regarding the ’459 Patent on May 14, 2019. (ECF No. 110-5 (“Panasonic

20    IPR Order”).) While it is not, of course, a claim construction order, the Panasonic IPR

21    Order also contained some discussion of disputed claim terms addressed in this order.

22    (Id.) Moreover, the Panasonic IPR features prominently in the parties’ arguments

23    regarding the “redirection server” term. In addition, District Judge Andrew J. Guilford of

24    the Central District of California issued an order construing certain terms in the ’459

25    Patent—which substantially overlap with the disputed terms here—in a different litigation

26    involving the ’459 Patent on December 13, 2019. (ECF No. 110-13 (the “California

27    Order”).) The parties also rely on the both the Texas Order and the California Order to

28

                                                   2
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 3 of 22



1     support their claim construction arguments.3 (ECF Nos. 110, 111, 113, 114.) The Court

2     will therefore refer to these past decisions to the extent it deems appropriate in the

3     discussion below.4

4            The Court held a claim construction hearing on May 4, 2020. (ECF No. 134 (the

5     “Hearing”).) Counsel for Plaintiff and Defendants offered argument on the disputed and

6     allegedly indefinite terms discussed below. In pertinent part, Plaintiff’s counsel stated at

7     the Hearing he would also be amenable to a construction of “user’s rule set” / “users’ rule

8     set” as “a set of rules that apply during a user’s or users’ session,” which differs from the

9     construction Plaintiff proposed in its briefing. The Court refers to the Hearing below when

10    applicable.

11    III.   LEGAL STANDARD

12           Patent claim construction is a question of law for the Court. See Markman v.

13    Westview Instruments, Inc., 517 U.S. 370, 372 (1996). When interpreting claims, a court’s

14    primary focus should be on the intrinsic evidence of record, which consists of the claims,

15    the specification, and the prosecution history. See Phillips v. AWH Corp., 415 F.3d 1303,

16    1314-17 (Fed. Cir. 2005) (en banc). The Court should begin by examining the claim

17    language. See id. at 1312. Claim language should be viewed through the lens of a person

18    of “ordinary skill in the relevant art at the time of the invention.” SanDisk Corp. v. Memorex

19    Prods., Inc., 415 F.3d 1278, 1283 (Fed. Cir. 2005). If the claim language is clear on its

20    face, then consideration of the other intrinsic evidence is limited “to determining if a

21
             3As    a particularly pertinent example, Plaintiff states in its responsive claim
22    construction brief it is amenable to the construction of “redirection server” adopted in the
      California Order, which is “a server that at least must be capable of redirecting a user to a
23    network location that is different from the network location in the user’s request.” (ECF No.
      113 at 5.) This differs from the construction proposed in Plaintiff’s opening brief. Similarly,
24    Plaintiff stated it was fine with ‘no construction necessary,’ as adopted in the California
      Order, instead of ‘plain and ordinary meaning’ as requested in its opening claim
25    construction brief, for the term “Redirection Server Programmed With A [User’s/Users’]
      Rule Set[.]” (Id. at 7.)
26
             4The  Court also notes this is not the first order it has issued in this case. The Court
27    previously denied Defendants’ motions to dismiss, agreeing with Plaintiff that the ’459
      Patent is directed to a solution to a problem specifically arising in the realm of computer
28    networking. (ECF No. 112.)
                                                    3
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 4 of 22



1     deviation from the clear language of the claims is specified.” Interactive Gift Exp., Inc. v.

2     Compuserve Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001).

3            A court should give the claim’s words their “ordinary and customary meaning.”

4     Phillips, 415 F.3d at 1312-13 (quotation omitted). In construing a claim term’s ordinary

5     meaning, the context in which a term is used must be considered. See ACTV, Inc. v. Walt

6     Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003). Both asserted and unasserted claims

7     of the patent also can add meaning to a disputed claim term as claim terms normally are

8     used consistently throughout the patent. See Phillips, 415 F.3d at 1314.

9            “[C]laims must be read in view of the specification, of which they are a part.” Id. at

10    1315 (quotation omitted). The specification can offer “practically incontrovertible directions

11    about a claim meaning.” Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed. Cir.

12    2009). “When consulting the specification to clarify the meaning of claim terms, courts

13    must take care not to import limitations into the claims from the specification.” Id.

14    “[A]lthough the specification may well indicate that certain embodiments are preferred,

15    particular embodiments appearing in the specification will not be read into claims when

16    the claim language is broader than such embodiments.” Tate Access Floors, Inc. v.

17    Maxcess Techns., Inc., 222 F.3d 958, 966 (Fed. Cir. 2000) (quotation omitted). “By the

18    same token, the claims cannot enlarge what is patented beyond what the inventor has

19    described in the invention.” Abbott Labs., 566 F.3d at 1288 (internal quotation omitted).

20    “Likewise, inventors and applicants may intentionally disclaim, or disavow, subject matter

21    that would otherwise fall within the scope of the claim.” Id.

22           In addition to the specification, a court should consider the patent’s prosecution

23    history, which consists of “the complete record of the proceedings before the PTO and

24    includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.

25    However, because the prosecution represents an “ongoing negotiation” rather than the

26    “final product” of the negotiation, “it often lacks the clarity of the specification and thus is

27    less useful for claim construction purposes.” Id. Consulting the prosecution history can,

28    however, be helpful in determining whether the patentee disclaimed an interpretation

                                                     4
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 5 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 6 of 22



1     110 at 9, 111 at 7.) Plaintiff’s proposed construction is broader because it includes

2     redirection to a location on a private network as well as a public network. (ECF No. 110 at

3     9.)

4            Plaintiff argues its proposed construction is consistent with the intrinsic evidence,

5     along with constructions adopted in the Texas Order and the Panasonic IPR Order. (Id. at

6     8-10.) Plaintiff further argues that Defendants seek to improperly import a limitation—that

7     the user is redirected to a location on the public network—without the requisite clear and

8     unambiguous intent from the patentees that they wanted to impose this limitation. (Id. at

9     9.) Defendants counter that the intrinsic evidence and Plaintiff’s own arguments to the

10    PTAB in the Panasonic IPR support their view that the redirection must be to a location

11    on the public network. (ECF No. 111 at 7.) Defendants further argue there is no support

12    in the intrinsic record for redirection to a private network, as Plaintiff argues, and

13    distinguished prior art on that basis before the PTAB in the Panasonic IPR—where Plaintiff

14    argued that its invention was innovative because it redirected users to other locations on

15    the public internet. (Id. at 8, 10.) Defendants therefore argue that Plaintiff disclaimed the

16    construction it seeks here in the Panasonic IPR. (Id. at 10.) Defendants also argue

17    Plaintiff’s proposed construction excludes an embodiment. (Id. at 10-11.)

18           The Court agrees with Defendants because the Court finds Plaintiff disclaimed the

19    construction it seeks here in the Panasonic IPR. While all parties argue Plaintiff’s brief

20    opposing institution of the Panasonic IPR and the Panasonic IPR Order support their

21    position, having reviewed those documents, the Court agrees with Defendants that

22    Plaintiff specifically argued in the Panasonic IPR that the innovation embodied in the ’459

23    Patent is the redirection server’s ability to redirect a user from one public network location

24    to the other. It would therefore violate the doctrine of prosecution history disclaimer—and

25    be unfair—were the Court to adopt Plaintiff’s proposed construction here.

26           To start, the Federal Circuit has extended the doctrine of prosecution history

27    disclaimer to statements made during IPR proceedings. See Aylus Networks, Inc. v. Apple

28    Inc., 856 F.3d 1353, 1362 (Fed. Cir. 2017) (“we hold that statements made by a patent

                                                    6
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 7 of 22



1     owner during an IPR proceeding, whether before or after an institution decision, can be

2     considered for claim construction and relied upon to support a finding of prosecution

3     disclaimer.”). Thus, the Court will examine the statements Plaintiff made in successfully

4     resisting the institution of the Panasonic IPR.

5            In that proceeding, Plaintiff explained that the “’459 patent’s claims are directed to

6     a system for Internet access in a server that dynamically redirects a user requesting

7     access to an Internet site, a ‘redirection server,’ based on rules.” (ECF No. 111-6 at 9.)

8     Based on these rules, “the redirection server may modify the user’s request for an Internet

9     location to redirect it to a different Internet location.” (Id.) Plaintif later stated in that same

10    brief opposing institution of the Panasonic IPR that “[r]edirection’ of a user accessing the

11    Internet is central to the patented invention.” (Id. at 13 (internal quotation marks omitted).)

12    Plaintiff further elaborated that the ’459 Patent’s redirection server redirects the user from

13    one internet location to another internet location. (Id. at 14.) Plaintiff later characterized its

14    own position in a prior reexamination proceeding as arguing that “the prior art failed to

15    teach a ‘redirection server’ because the credential server did not ‘redirect a request for

16    one Internet site to a different Internet site.’” (Id. at 19.) “Consistent with Linksmart’s prior

17    statement to the Board, the ’459 patent uniformly describes “redirection” as modifying a

18    user’s request for an Internet network location to request a different Internet network

19    location.” (Id.) Plaintiff made other statements like this throughout its brief, including in

20    distinguishing a prior art reference referred to as Malkin. (Id. at 20, 21-24.)

21           The PTAB was persuaded by Plaintiff’s arguments and declined to institute the

22    Panasonic IPR. (ECF No. 111-7.) And in the Panasonic IPR Order, the PTAB indicated it

23    was persuaded by Plaintiff’s description of the redirection server summarized above

24    because it found “that an essential function of the redirection server of the ’459 patent is

25    to redirect users to Internet locations that are different from those in the user’s request.”

26    (Id. at 13.) The PTAB summarized Plaintiff’s argument distinguishing Malkin as “Malkin

27    does not teach redirecting the user’s data packages to any location on the Internet.” (Id.

28    at 17.) The PTAB went on to agree with Plaintiff, finding that Malkin did not disclose the

                                                      7
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 8 of 22



1     claimed redirection server, and that the petitioner’s two other cited references did not

2     either, so the petitioner was unlikely to prevail on its obviousness challenge to the ’459

3     Patent. (Id. at 18-19.) The PTAB accordingly declined to institute the IPR. (Id. at 19, 21.)

4            Based on the summary of Plaintiff’s argument in the Panasonic IPR provided

5     above, the Court finds Plaintiff argued in the Panasonic IPR that the redirection server

6     redirects the user from one internet—or public—location to another internet location, and

7     the PTAB found that argument persuasive. Throughout Plaintiff’s brief opposing institution

8     of the Panasonic IPR, Plaintiff argued that the redirection server redirects a user from the

9     location on the public internet the user requested to another location on the public internet

10    based on the rule set applied to that user. See supra. Plaintiff also never argued in the

11    Panasonic IPR that the redirection server must be configured to allow a user to be

12    redirected to a private network location. Plaintiff’s argument in the Panasonic IPR thus

13    aligns with Defendants’ proposed construction here, not Plaintiff’s.

14           Plaintiff would like the Court to construe redirection server as allowing for

15    redirection of a user’s request to either a public or private network location. But Plaintiff

16    cannot have it both ways. Plaintiff disclaimed the argument it makes here through its

17    arguments in the Panasonic IPR. See Aylus Networks, 856 F.3d at 1362 (holding that

18    statements made by a patent owner in an IPR proceeding may support a finding of

19    prosecution history disclaimer at claim construction).

20           Plaintiff’s argument to the contrary both in its responsive brief and at the Hearing—

21    that Defendants take Plaintiff’s statements in the Panasonic IPR out of context—is

22    unpersuasive. (ECF No. 113 at 6-7.) Plaintiff specifically argues that it was merely

23    attempting to distinguish Malkin because Malkin did not disclose a redirection server, and

24    its statements discussed above “were not intended to require the redirection server to

25    redirect to a public network[.]” (Id. at 7.) It is probably true that Plaintiff did not intend to

26    estop itself from making the claim construction argument it attempts to make here. But

27    that is exactly what Plaintiff did. Again, the Court finds Plaintiff argued in the Panasonic

28    IPR that the redirection server must be configured to redirect a user to a location on the

                                                     8
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 9 of 22



1     public network different from the public network location the user requested, and the PTAB

2     accepted this argument, though the PTAB’s decision does not appear to have turned on

3     its acceptance of this argument. (ECF No. 111-7 at 13-21 (declining to extensively discuss

4     whether the redirection server must redirect a user from one public network location to

5     another after stating that doing so is an essential function of the ’459 Patent).) Thus,

6     Plaintiff’s approach in its responsive brief and at the Hearing of shifting attention away

7     from what Plaintiff said the redirection server must do in the Panasonic IPR to what

8     Malkin’s redirection server did not do is ultimately unpersuasive.6 (ECF No. 113 at 6-7.)

9            Moreover, the intrinsic evidence also favors adopting Defendant’s proposed

10    construction. As Defendants argue, the asserted claims require that the redirection server

11    be programmed with a user’s rule set to “control data passing between the user and a

12    public network.” (ECF No. 111 at 8 (citing the ’459 Patent at claims 91-98, 108-111).)

13    Thus, the redirection server must exert control over the user’s interaction with the public

14    network. And as Defendants also argue, while the asserted claims are silent as to whether

15    the redirection server must redirect the user from a public network location to another

16    public network location, they also do not explicitly specify that the redirection server must

17    be capable of redirecting the user from some network location to a private network

18    location. (Id.) Thus, the claim language itself does not explicitly favor either sides’

19    construction. The Court will therefore look to the specification of the ’459 Patent.

20           And even Plaintiff’s counsel conceded at the Hearing that the specification of the

21    ’459 Patent exclusively contains examples of the redirection server redirecting a user from

22    one public network location to the other. (ECF No. 1-1 (’459 Patent) at 5:27-8:29.) This

23    weighs in favor of Defendants’ proposed construction. See Phillips, 415 F.3d at 1315

24    (“[C]laims must be read in view of the specification, of which they are a part.”) (quotation

25
             6It
               does not appear that the defendants in the case from which the California Order
26    issued made exactly the same argument Defendants make here. There, Judge Guilford
      only mentioned the statements the PTAB made in the Panasonic IPR Order, and made
27    no reference to any arguments Plaintiff made in the underlying briefing. (ECF No. 110-13
      at 14.) Regardless, the Court disagrees with the construction of “redirection server”
28    adopted in the California Order.
                                                   9
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 10 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 11 of 22



1     be. (ECF No. 111 at 11-12.) Defendants primarily rely on the specification to support this

2     view. (Id.) Plaintiff’s view, in contrast, is that more than one user or set of users can have

3     the same rule set. (ECF No. 110 at 13-14.) Plaintiff argues its view is more consistent with

4     the plain meaning of the claim terms and the specification. (Id.) But the Court again agrees

5     with Defendants.

6            Plaintiff’s counsel effectively conceded at the Hearing that Defendants’ proposed

7     construction is correct. First, though less importantly, he conceded Plaintiff was amenable

8     to a construction that dropped Plaintiff’s proposed ‘elements or conditions,’ resulting in a

9     construction acceptable to Plaintiff of a “set of rules that apply during a user’s or users’

10    session.” But this concession came in response to Defendants’ persuasive argument that

11    a “rule set” cannot be merely an “element,” though Plaintiff’s original proposed construction

12    made the two equivalent. So it was a meaningful concession.

13           But more importantly, Plaintiff’s counsel explained at the Hearing that, in Plaintiff’s

14    view, a user could initially get a standard rule set even though it would be correlated to a

15    particular user or group of users as soon as the user idenfied herself (or group of users

16    identified themselves), and thus became that user’s rule set after being correlated to the

17    user (or group of users). It appeared Plaintiff’s counsel was trying to draw a distinction

18    between “correlated to” and “unique to.” But the Court finds this is a distinction without a

19    difference. And that is why the Court finds Plaintiff’s counsel’s explanation at the hearing

20    was an effective concession that Defendants’ proposed construction is more correct. If all

21    rule sets must be correlated to a particular user or group of users, it is illogical that rule

22    sets could be shared amongst users or groups of users.7

23

24

25           7Plaintiff also argues that if the Court adopts Defendants’ proposed construction,
      the Court would also be adopting the view “that no rule set in the system can be the same,”
26    which is inconsistent with the intrinsic evidence. (ECF No. 113 at 9.) The Court disagrees.
      A rule set can be unique to a user or group of users without being entirely unique, meaning
27    the only rule set in the universe containing that particular set of rules. As explained
      throughout the specification of the ’459 Patent, the rule set only has to be unique in the
28    sense that it is personalized to, or particular to, a user.
                                                   11
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 12 of 22



1              As the term “user’s rule set” is used throughout the ’459 Patent, a rule set cannot

2     apply to every possible user of the system. It must, as Defendants argue, be unique to a

3     user or set of users. The Court begins with the claim language. In the asserted claims, the

4     rule set is always described as “a user’s rule set” or “a users’ rule set” correlated to a

5     temporarily-assigned network address. (See, e.g., ECF No. 1-1 at 19:62-20:54.) The use

6     of “a” right before ‘user’s/users,’’ combined with the rule set’s consistent combination with

7     “a” temporarily-assigned network address, means that the rule set must be unique to that

8     particular user or group of users. Said otherwise, the asserted claims consistently refer to

9     one rule set that applies to a user or group of users identified by one particular temporarily-

10    assigned network address. (See, e.g., id.) The rule set must therefore be unique to that

11    user or particular set of users.

12             The specification also supports Defendants’ proposed construction, beginning with

13    the title—“User Specific Automatic Data Redirection System.” (ECF No. 1-1 at 2.) A user-

14    specific system is unique to that user. Further, and as Defendants argue (ECF No. 114 at

15    10), other parts of the specification also point towards rule sets being specific to a

16    particular user or group of users. For example, “[t]he rule sets specify elements or

17    conditions about the user’s session.” (ECF No. 1-1 at 4:54-55.) By using “the” before

18    “user’s,” the patent drafter is referring to one particular user. Similarly, the “Auto-Navi”

19    functionality of the authentication server is capable of transmitting “the user’s new rule set”

20    to the redirection server—or a new rule set unique to that user. (Id. at 5:33-34; see also

21    id. at 6:10, 6:47, 7:35 (referring to “the user’s rule set”).) The Abstract also explains that

22    the redirection server “receives the redirection rule sets for each user.” (Id. at 2.) Thus, the

23    specification consistently describes rule sets as being unique to a particular user or set of

24    users.

25    ///

26    ///

27

28

                                                    12
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 13 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 14 of 22



1            The Court declines to specifically construe this term because the Court has already

2     construed the term’s two key sub-terms, so construing it further would lead to a confusing

3     nested meaning for these terms. Further, the Court agrees with Plaintiff that construing

4     this term in line with Defendants’ proposal would improperly import limitations from the

5     specifications into the claims. Beginning with the first point, were the Court to accept

6     Defendants’ proposal, “redirection server” and “user’s rule set” would have different

7     meanings when used separately than when they are combined with the term “programmed

8     with.” That could confuse the jury when it is asked to conduct the infringement analysis. It

9     is also illogical, as claim terms should have the same meaning throughout a patent.

10    Moreover, as the Court accepted Defendants’ two other proposed constructions for

11    “redirection server” and “user’s rule set,” were the Court to accept Defendants’ proposed

12    construction here, one way to read the term would be the confusingly nested “a server

13    configured to redirect a user to a location on the public network that is different from the

14    network location in the user’s request that receives and implements an authenticated

15    user’s set of rules that apply during and uniquely to a user’s session.” That is unworkable.

16           Further, unlike “redirection server” and “user’s rule set,” where Defendants’

17    proposed constructions had support in the asserted claims, Defendants only point to

18    “user’s rule set” in the asserted claims themselves to support their proposed construction

19    as to this term. (ECF No. 111 at 13, 114 at 12.) But the Court has separately construed

20    “user’s rule set” above. And thus the Court is unpersuaded this same term also supports

21    importing the authentication and receiving limitations that Defendants ask the Court to

22    import here. Conversely, the Court is persuaded by Plaintiff’s argument that it is improper

23    to import the authentication and receiving limitations into this term because Defendants’

24    argument is premised on preferred embodiments, not claim language. (ECF No. 113 at 8;

25    see also ECF No. 111 at 13 (referring only to preferred embodiments).) And at the Hearing,

26    Defendants’ counsel also focused on preferred embodiments described in the

27    specification, not claim language. Further, nothing that Defendants pointed to in the

28    specification constitutes a clear disavowal of claim scope. (ECF No. 111 at 13, 114 at 12.)

                                                  14
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 15 of 22



1     Thus, Defendants have not “demonstrate[d] an intent to deviate from the ordinary and

2     accustomed meaning of a claim term by including in the specification expressions of

3     manifest exclusion or restriction, representing a clear disavowal of claim scope.” Epistar

4     Corp. v. Int’l Trade Comm’n, 566 F.3d 1321, 1334 (Fed. Cir. 2009) (citation and internal

5     quotation marks omitted). The Court declines to import limitations into these claim terms.

6              In addition, Plaintiff’s counsel pointed out at the Hearing there was no real dispute

7     as to the meaning of “programmed with,” and Defendants’s counsel did not appear to

8     dispute its meaning. And as “programmed with” is the only component of these claim terms

9     the Court has not otherwise construed, it is unnecessary to further construe these claim

10    terms.

11             In sum, the Court agrees with Plaintiff that no further construction of “redirection

12    server programmed with a user’s rule set” / “redirection server programmed with a users’

13    rule set” is required.

14             B.     Allegedly Indefinte Terms

15             Plaintiff and Defendants structure this portion of their claim construction briefs

16    differently, but the Court finds Defendants’ structure more logical because it addresses

17    claim terms with common elements together instead of piecemeal. The parties also used

18    this structure to present their arguments at the Hearing. Thus, the Court adopts the

19    structure Defendants used.

20             Defendants challenge the terms discussed below as indefinite under 35 U.S.C. §

21    112, ¶ 2. (ECF No. 111 at 6-7.) Under this statutory subsection, “a patent is invalid for

22    indefiniteness if its claims, read in light of the specification delineating the patent, and the

23    prosecution history, fail to inform, with reasonable certainty, those skilled in the art about

24    the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901

25    (2014).

26    ///

27    ///

28    ///

                                                    15
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 16 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 17 of 22



1            More specifically, the Court agrees with Plaintiff that the rule set terms inform a

2     person of ordinary skill in the art (“POSA”) about the scope of the claimed invention with

3     reasonable certainty. Defendants’ challenge to these terms centers on claim 108, which

4     claims:
             A system comprising:
5

6            [a] a redirection server programmed with a user’s rule set correlated to a
             temporarily assigned network address;
7
             [b] the rule set containing at least one of a plurality of functions used to
8            control data passing between the user and a public network;
9            [c] the redirection server being configured to automatically modify at least a
10           portion of the rule set while the rule set is correlated to the temporarily
             assigned network address;
11
             [d] the redirection server being configured to automatically modify at least a
12           portion of the rule set as a function of some combination of time, data
             transmitted to or from the user, or location the user accesses; and
13

14           [e] the modified rule set includes an initial temporary rule set and a standard
             rule set, and the redirection server utilizes the temporary rule set for an initial
15           period of time and thereafter utilizes the standard rule set while the rule set
             is correlated to the temporarily assigned network address.
16

17    (ECF No. 1-1 at 19:62-20:14 (lettering and emphasis added).) The crux of Defendants’

18    argument is that the final, bolded appearance of “the rule set” in element [e] is indefinite

19    because it lacks an antecedent basis. (ECF No. 114 at 13.) “But the lack of an antecedent

20    basis does not render a claim indefinite as long as the claim ‘apprises one of ordinary skill

21    in the art of its scope and, therefore, serves the notice function required by [§ 112 ¶ 2].’”

22    In re Downing, 754 F. App’x 988, 996 (Fed. Cir. 2018) (citation omitted). And here, the

23    final, bolded appearance of “the rule set” does.

24           As Plaintiff argues, “the claim includes antecedent references to ‘an initial

25    temporary rule set’ and ‘a standard rule set’ that do not refer to these claim requirements

26    as ‘the rule set.’” (ECF No. 113 at 11.) Primarily for this reason, it is reasonably clear that

27    the final appearance of “the rule set” in element [e] refers back to the “user’s rule set

28    correlated to a temporarily assigned network address” described in element [a]. (ECF No.

                                                     17
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 18 of 22
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 19 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 20 of 22


        “user side [of the           Not indefinite; plain and           Indefinite.
1       server]” (claims 98-99,      ordinary meaning
2       119-120)
        “network side [of the        Not indefinite; plain and           Indefinite.
3       server]” (claims 98-99,      ordinary meaning
        119-120)
4

5            Defendants argue these terms are indefinite because the ’459 Patent’s claims refer

6     to what appear to be two distinct networks—a public network and a computer network—

7     but a POSA would not understand the relationship between the redirection server and

8     these two networks from the patent’s claims and specification, and, at times, these two

9     different networks appear to be the same thing. (ECF No. 111 at 17-18.) Similarly,

10    Defendants argue the “user side” and “network side” terms are indefinite because a POSA

11    would not reasonably understand how to connect the redirection server to the public

12    network from reading the ’459 Patent, and therefore could not say which was the user

13    side, or which was the network side. (Id. at 18-19.) Said otherwise, Defendants argue

14    these terms are indefinite because a POSA would not understand how to configure the

15    network embodied in the ’459 Patent from reading about the relationship between these

16    terms in the ’459 Patent itself.

17           Plaintiff counters that these “terms are not indefinite because they are being used

18    according to their plain and ordinary meanings to” a POSA. (ECF No. 110 at 17.) Plaintiff

19    points to an expert declaration to argue that a POSA would understand the “computer

20    network” referred to in the ’459 Patent means the networking infrastructure required to

21    connect the various parts of the patented system, which can be conceptualized as the

22    arrows in the diagrams in the patent that connect the system’s constituent parts. (Id. at

23    17-19.) As to “user side” and “network side,” Plaintiff argues Defendants seek to create

24    ambiguity where none exists because a POSA would understand how the pieces of the

25    claimed system fit together. (Id. at 18-19.) The Court generally agrees with Plaintiff.

26           The Court does not find the relationship between the components identified by

27    these claim terms confusing. Taking claim 98 as an example, it is reasonably clear that

28    “user side” and “network side” refer to the two logical sides of the redirection server, and

                                                   20
Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 21 of 22
     Case 2:18-cv-00862-MMD-NJK Document 137 Filed 05/08/20 Page 22 of 22



1     term best suits its needs in this case, which violates the principle that patents should only

2     have a single scope—citing a Federal Circuit case stating that “[a] patent may not, like a

3     ‘nose of wax,’ be twisted one way to avoid anticipation and another to find infringement.”

4     (Id. at 20-21 (citing Amazon.com, Inc. v. Barnesandnoble.com, LLC, 239 F.3d 1343, 1351

5     (Fed. Cir. 2001)).) Plaintiff responds simply that location has a plain and ordinary meaning,

6     meaning a network location the user accesses. (ECF No. 110 at 24.) “For example, a user

7     going to ‘www.google.com’ is a ‘location the user accesses.’” (Id.)

8            Plaintiff’s counsel reiterated this point at the Hearing, stating that “location the user

9     accesses” means exactly that—a network location the user actually accessed. In light of

10    this representation from Plaintiff’s counsel that this term has a fixed meaning in this case,

11    Defendants’ ‘nose of wax’ argument is unpersuasive. And as that argument is really

12    Defendants’ only argument as to this term, the Court is unpersuaded this term is indefinite.

13           In sum, Defendants have not shown by clear and convincing evidence this claim

14    term is indefinite.

15    V.     CONCLUSION

16           The Court notes that the parties made several arguments and cited to several cases

17    not discussed above. The Court has reviewed these arguments and cases and determines

18    that they do not warrant discussion as they do not affect the outcome of this claim

19    construction.

20           It is therefore ordered the claim terms discussed herein have the meaning the Court

21    assigned them herein for purposes of this litigation, and are or are not indefinite, as also

22    described herein.

23           DATED THIS 8th day of May 2020.

24

25
                                                 MIRANDA M. DU
26                                               CHIEF UNITED STATES DISTRICT JUDGE
27

28

                                                    22
